Citation Nr: 1026713	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.

4.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 2009, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for further 
evidentiary development.

The issue of service connection for a sleep disorder as 
secondary to service-connected rheumatoid arthritis and 
degenerative arthritis of the knees has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran does not manifest PTSD.

2.  The Veteran's rheumatoid arthritis and degenerative joint 
disease of the knees were incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  The criteria for entitlement to service connection for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for entitlement to service connection for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  The criteria for entitlement to service connection for 
rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the claimant must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

The Veteran has clearly pursued and perfected a claim of service 
connection for PTSD.  The Veteran has alleged that he has sleep 
difficulty due to both arthritis and PTSD.  He does not, however, 
allege the onset of psychiatric symptoms in service with 
continuity of symptomatology thereafter.

As a general matter, VA recognizes that complaints, findings, and 
diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for service 
connection for PTSD, the manifestations of which are often 
delayed for some time after the experience of a stressor.  
38 C.F.R. § 3.303(d).  Moreover, specific regulatory requirements 
must be met to establish service connection for PTSD.  38 C.F.R. 
§ 3.304(f); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'g 5 Vet. App. 549 (1993).  

However, the Board is also cognizant of a holding by the United 
States Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which redefined the concept of 
what issues are encompassed in a service connection "claim" 
filed by a claimant.  In Clemons, the Court held that the scope 
of a claim must be understood from the viewpoint of a lay 
claimant who may not be required to understand sophisticated 
legal or medical distinctions, and that "the claimant's intent 
in filing a claim is paramount to construing its breadth."  The 
Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 
232, 254 (2007) which held that VA must apply a "sympathetic 
reading" to a lay person's pleadings, indicated that VA's 
attention should be focused upon the symptoms the claimant is 
attempting to service connect.

Unlike Clemons, the claim before the Board does not include an 
allegation from the Veteran that his psychiatric symptoms, 
however diagnosed, started in service.  Rather, this combat 
Veteran indicated during a November 2005 VA Compensation and 
Pension (C&P) examination that he did not believe that he 
manifested PTSD at all, and that he was pursuing the claim based 
upon the recommendation of his claims representative.  
Nonetheless, in February 2006, the Veteran alleged that his sleep 
difficulty was due to arthritis and PTSD.

As a result of this decision, the Board is granting the Veteran's 
"arthritis" claim.  The medical evidence before the Board does 
not reflect any psychiatric diagnoses, including PTSD.  On the 
unique facts of this case, the Board finds that the claim before 
the Board is limited to the PTSD claim pursued by the Veteran.  
The Veteran's more specific allegation of sleep impairment due to 
the now service-connected rheumatoid arthritis and degenerative 
arthritis of the knees is being referred to the RO for 
appropriate development and adjudication.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based ionizing radiation 
exposure).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to have 
been incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran is a combat veteran having been awarded 
the Purple Heart and Combat Infantryman Badge.  The primary issue 
on appeal is whether the Veteran manifests PTSD and, if so, 
whether the PTSD results from his combat experiences.

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 4th 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held 
that the requirement that a claimant have a current disability 
before being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
though the disability may have resolved by the time VA 
adjudicates the claim.

The Board notes that a lay claimant is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing pain in his feet and 
shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted by the Court, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

PTSD

The facts of this case may be briefly summarized:  The Veteran 
claims that he manifests PTSD as a result of his combat 
experiences.  The Veteran's service treatment records (STRs) do 
not reflect any lay or medical evidence of psychiatric 
disability.  The Veteran's May 1968 separation examination showed 
a normal clinical evaluation of his psychiatric status.

Overall, the Veteran's STRs provide some probative evidence 
against this claim, failing to show any lay or medical evidence 
of psychiatric symptoms.

The Veteran's post-service medical records do not reflect a PTSD 
diagnosis.  In fact, the Veteran's VA clinical records are 
significant only for a negative PTSD screening examination in 
November 2008.

Overall, the Veteran's post-service medical records provide 
strong probative evidence against this claim, failing to show any 
medical evidence of a PTSD disability.

In November 2005, the Veteran was afforded VA C&P examination 
based upon review of the claims folder, psychological testing and 
a Social and Industrial Survey to determine whether the Veteran 
manifests PTSD.  At that examination, the Veteran denied symptoms 
such as persistent reexperiencing of traumatic events, or any 
disturbance of social and industrial functioning.  He primarily 
reported sleep disturbance associated with arthritis.  
Psychological testing was not consistent with a PTSD diagnosis.  
Following mental status examination, the VA examiner found that 
the Veteran did not manifest any acquired psychiatric disorder, 
to include PTSD.

The only evidence in this case which suggests that the Veteran 
manifests a current PTSD disability consists of the self-
diagnosis provided by the Veteran and his representative.  While 
these personal opinions have been considered, the Board finds 
that the probative value of these statements is greatly 
overweighed by the findings of the November 2005 VA C&P examiner 
who has greater clinical expertise in diagnosing the nature and 
etiology of psychiatric symptoms.

In conclusion, the Board finds by a preponderance of the evidence 
that the Veteran does not manifest a current PTSD disability, and 
has not manifested any PTSD disability during the appeal period.  
In so holding, the Board finds that the Veteran's allegations in 
this case are greatly outweighed by the overall medical evidence 
of record, to include the opinion from the VA C&P examiner in 
November 2005.  There is no doubt of material fact to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The Board 
acknowledges that the Veteran is a combat veteran, but the 
relaxed evidentiary provisions of 38 U.S.C.A. § 1154(b) do not 
relax the evidentiary requirements for establishing a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  The claim, therefore, is denied.

Rheumatoid and degenerative arthritis

The facts of these claims may also be briefly summarized.  The 
Veteran incurred a grenade fragment wound injury above the left 
lower thigh in May 1967, in close proximity to the left knee.  
STRs reflect no lay or medical evidence of arthritis and/or any 
joint abnormality.

The available medical evidence reflects the Veteran's history of 
being diagnosed with rheumatoid arthritis (RA) in approximately 
1984.  The Veteran is shown to have manifested degenerative 
arthritis of the knees many years later absent evidence of 
erosive changes of the knees due to rheumatoid arthritis.

In this case, the Veteran has alleged that his currently 
manifested bilateral knee problems are related to events during 
combat, such as marching, carrying heavy loads and being wounded.  
He avers that he experienced knee trouble during service which 
went unreported.  In April 2009, the Veteran reported the onset 
of chronic bilateral knee pain during combat patrols which 
continued after service, and additional symptoms of stiffness and 
swelling to the hands, knuckles, elbows and shoulders which 
started shortly after his discharge from service.

Based upon this factual history, an April 2009 VA C&P examiner 
provided opinion that it was as likely as not that the Veteran's 
rheumatoid arthritis first manifested in service.  In providing 
this opinion, the VA examiner explained that the Veteran's knees 
bothered him until the 1970's, but then became worse in 
conjunction with knuckle swelling.  The examiner explained that 
the type of laboratory technology required to confirm an RA 
diagnosis was not available in the 1970's, and that "the 
veteran's story is very consistent with one major pathway of RA 
development."

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board notes that a combat veteran's assertions of disease or 
injury incurred during combat are to be presumed if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The Board finds no evidence of record which 
impeaches the veracity of the Veteran's assertions of knee 
trouble while engaging in combat with the enemy.  As such, the 
evidence of record establishes that the Veteran suffered with 
knee problems during service.

Similarly, the Board finds no credible evidence tending to 
impeach the veracity of the Veteran's assertions of chronic 
bilateral knee problems since his discharge from service (the 
fact that the Veteran indicated during a November 2005 VA C&P 
examination that he did not believe that he manifested PTSD at 
all adds to his credibility regarding these issues).  Thus, the 
Veteran's allegations of continuity of symptomatology provide 
credible and competent evidence in support of these claims.

Based upon this accepted history, the April 2009 VA C&P examiner 
opined that the Veteran's rheumatoid arthritis first manifested 
in service.  There is no competent medical opinion to the 
contrary.  Thus, the criteria of service connection for 
rheumatoid arthritis have been met.

The Board notes that the April 2009 VA examiner did not 
specifically address the diagnoses of degenerative arthritis of 
the knees, which has been demonstrated by X-ray examination.  A 
review of the VA examination report appears to reflect the 
examiner's impression that the Veteran's bilateral knee symptoms, 
however, diagnosed, originated during service.  The Board further 
notes that there is no medical evidence distinguishing between 
symptoms of rheumatoid arthritis and degenerative arthritis.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  
As such, the Board further finds that service connection for 
degenerative arthritis of the knees is also warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

With respect to the rheumatoid and degenerative arthritis claims, 
the Board grants in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed as to these claims.

With respect to the PTSD claim, a pre-adjudicatory RO letter 
dated September 2005 advised the Veteran of what evidence was 
required to substantiate a service connection claim for PTSD.  
The Veteran was further advised of the respective duties between 
himself and VA in developing his claim.

On this record, the Board finds that the September 2005 RO letter 
substantially complies with the VCAA notice requirements.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Although the RO did not provide pre-adjudicatory 
notice of the criteria for establishing a disability rating and 
effective date of award should service connection be established, 
such error was clearly harmless as these downstream issues are 
not implicated in this case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and all VA and 
private clinical records identified by the Veteran as relevant to 
his claim.  Additionally, the RO obtained medical and legal 
documents from the Social Security Administration.  The Board is 
unaware of any additional relevant records necessary to decide 
this claim.

The Veteran was afforded a VA C&P examination in November 2005 to 
investigate the nature and etiology of the Veteran's complaints.  
This examination report thoroughly discusses the relevant 
evidentiary record, the Veteran's contentions and clinical 
findings.  The examiner found that the Veteran did not manifest 
PTSD or any other acquired psychiatric disorder related to 
service.

The Veteran's representative has argued that additional VA 
examination is warranted.  In the June 2010 Informal Hearing 
Presentation, it was argued that the Veteran "has documented 
treatment for PTSD symptoms at the Columbia VAMC from November 
2005 to December 2008."  This assertion, however, is not 
supported by the evidentiary record as the only relevant finding 
from these records consists of a negative PTSD screen in December 
2008.  In short, the Board finds no factual evidence of record 
since the November 2005 VA C&P examination report to suggest that 
those findings were not based on a complete and accurate factual 
history. 

Overall, the Board finds that the November 2005 VA C&P 
examination report accurately reviews the factual evidence of 
record, and provides a fully explained rationale which addresses 
the Veteran's complaints.  The Board does not find any 
inadequacies with this opinion and finds sufficient evidence to 
decide this claim.  The Board further notes that, in connection 
with this claim, the Veteran has been provided every available 
opportunity to submit an opinion to support his claim.  The 
Veteran, however, has indicated at times that he does not 
manifest PTSD.

Significantly, the Veteran and his representative in this case 
have not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.

ORDER

Service connection for PTSD is denied.

Service connection for degenerative arthritis of the right knee 
is granted.

Service connection for degenerative arthritis of the left knee is 
granted.

Service connection for rheumatoid arthritis is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


